COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-10-238-CV
 
TAZZMAN, INC. D/B/A                                                                       APPELLANT
HARDBODY'S
OF ARLINGTON
 
                                                             V.
 
CITY OF ARLINGTON, TEXAS                                                           APPELLEES
AND THERON BOWMAN, 
CHIEF OF POLICE
                                                                                                                             
----------
FROM THE 96TH DISTRICT
COURT OF TARRANT COUNTY
----------
MEMORANDUM
OPINION[1]
AND JUDGMENT
----------
We
have considered “Appellant’s Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs
of the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d). 
PER
CURIAM
PANEL:  MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.   
 
DELIVERED:  August 5, 2010  




[1]See Tex. R. App. P. 47.4.